- Sentinel Investments Sentinel Funds Sentinel Sustainable Emerging Companies Fund Sentinel Sustainable Core Opportunities Fund Class A and Class C Supplement dated February 4, 2009 to the Prospectus dated April 4, 2008 Effective February 3, 2009 all references to Sentinel U.S Treasury Money Market Fund are deleted and replaced with Sentinel Government Money Market Fund. Effective January 1, 2009, the paragraph under Buying, Selling, and Transferring Fund Shares Undesignated Investment is deleted and replaced with the following: When all or a portion of a purchase is received for investment without a clear Fund designation or for investment in one of our closed classes or Funds, we may return the money to you or we may deposit the undesignated portion or the entire amount, as applicable, into the Class A shares of the Sentinel Short Maturity Government Fund without sales charge. We will treat your inaction as approval of this purchase. You may at any time after the purchase direct us to redeem or exchange these shares of the Sentinel Short Maturity Government Fund at the next net asset value calculated after we accept such direction. Exchange transactions will be subject to any applicable sales load. The Sentinel Short Maturity Government Fund is described in a separate prospectus. The first paragraph in the section titled Investment Advisors and Portfolio Managers- Portfolio Managers is deleted and replaced with the following: Sentinels staff is organized as six teams. The International Team is headed by Katherine Schapiro. The Large-Cap Growth Team is headed by Elizabeth R. Bramwell. The Large-Cap Blend Team is headed by Daniel J. Manion. The Small/Mid Cap Team is headed by Charles C. Schwartz and Betsy Pecor. The Fixed-Income Team is headed by Thomas H. Brownell. The teams may include additional portfolio managers and a number of analysts. The Sentinel Sustainable Emerging Companies Fund has changed its name to Sentinel Sustainable Growth Opportunities Fund. Therefore, all references to the fund name Sentinel Sustainable Emerging Companies Fund are hereby deleted and replaced with references to Sentinel Sustainable Growth Opportunities Fund. The first three paragraphs under the heading Investment Advisors and Portfolio Managers- Sustainable Emerging Companies Fund are deleted and replaced with the following: Sustainable Growth Opportunities Fund Ms. Bramwell manages the Sustainable Growth Opportunities Fund. Ms. Bramwell has been associated with Sentinel since March 2006 and has managed the Fund since 2008. Prior to joining Sentinel, Ms. Bramwell was the Chief Executive Officer of Bramwell Capital Management, Inc., which she founded in 1994, and the Chair, President and Chief Investment Officer of The Bramwell Funds, Inc. Ms. Bramwell holds the Chartered Financial Analyst designation. Effective January 1, 2009 the first paragraph under Share Classes- Other Matters Relating to the Distribution of Fund Shares is deleted. The table comparing the average annual return of an appropriate broad-based securities market index with the average annual return before taxes for each share class of the Sustainable Core Opportunities Fund, the average annual return after taxes on distributions for the Class A shares of the Sustainable Core Opportunities Fund and the average annual total return after taxes on distributions and redemption for Class A shares of the Sustainable Core Opportunities Fund within the section titled Sentinel Sustainable Core Opportunities Fund- Average Annual Total Return is deleted and replaced with the following: For the periods ended December 31, 2007 1 Past One Year Past 5 Years Past 10 Years Return Before Taxes: Class A 1.76% 13.62% 6.40% Return After Taxes on Distributions: Class 1.72% 13.60% 5.10% A Return After Taxes on Distributions and Sale of Fund Shares: Class A 1.20% 11.97% 4.83% Return Before Taxes: Class C 5.01% 13.87% 6.30% Standard & Poors 500 Index 2 5.49% 12.83% 5.91% Russell 1000 Index
